

Exhibit 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
May 20, 2011 (“Effective Date”) by and between LiveDeal, Inc., a Nevada
corporation (the “Company”) and Lawrence W. Tomsic (“Executive”).


In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:


1.           Employment.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of the Agreement, as
an employee of the Company in the position of Chief Financial
Officer.  Executive will perform all services and acts reasonably necessary to
fulfill the duties and responsibilities of his positions and will render such
services on the terms set forth herein and will report to the Company’s Chief
Executive Officer (the “CEO”).  In addition, Executive will have such other
executive and managerial powers and duties with respect to the Company as may
reasonably be assigned to him by the CEO or the Board of Directors (the
“Board”), to the extent consistent with his positions and status as set forth
above.  Executive is obligated to devote his full time, attention and energies
to perform the duties assigned hereunder and Executive agrees to perform such
duties diligently, faithfully and to the best of his abilities.  Notwithstanding
the foregoing, Executive may (a) serve on civic or charitable or not-for-profit
industry related organizations, (b) engage in charitable, civic, educational,
professional community and/or industry activities without remuneration therefor
and (c) manage personal and family investments, so long as such activities do
not interfere with the performance of Executive’s duties under this
Agreement.  Executive represents and warrants to the Company that (i) he has no
contractual obligation to any third party (including B2B CFO) that would
prohibit his fulfillment of all of his duties and obligations hereunder and (ii)
no such third party is entitled to any payment or fee from the Company in
connection with Executive’s employment with or services to the
Company.  Executive agrees to indemnify and hold harmless the Company and all of
its officers, directors and shareholders from any breach of the foregoing
representations and warranties.
 
2.           Term.  This Agreement is for a one-year period (the “Term”)
commencing on the Effective Date hereof and terminating on the first anniversary
of the Effective Date, or upon the date of termination of employment pursuant to
Section 6 of this Agreement; provided, however, that the Term may be extended as
mutually agreed to by the parties.
 
3.           Compensation.
 
(a)          Salary.  Executive shall be paid a salary at the annual rate of
$220,000 (the “Salary”).  The Salary will at all times be payable in accordance
with the Company’s regular payroll practices and subject to all applicable
withholdings, including taxes.
 
(b)         Performance Bonuses.  Executive will be entitled to receive an
annual performance bonus in the event the Company reaches certain performance
measures established by the CEO and the Compensation Committee of the Board or
the entire Board.  Executive’s target bonus will be $80,000.   All bonuses
payable will be subject to all applicable withholdings, including taxes.

 
 

--------------------------------------------------------------------------------

 

(c)          Stock Option.  Executive is entitled to an option to purchase from
the Company for cash all or any part of an aggregate of 10,000 shares of the
Company’s common stock (the “Option”) at an exercise price equal to the closing
price of the Company’s common stock on the date of grant (“Grant Date”).  The
Option will be granted pursuant to the Company’s Amended and Restated 2003 Stock
Plan and the Company’s standard form of Non-Qualified Stock Option
Agreement.  The Option granted under this Agreement is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.  So long as Executive continues to be employed by the Company in
accordance with this Agreement, the Option will vest and be exercisable
according to the following schedule: 3,542 shares immediately on the Grant Date
and the remainder shall vest 1/31 at the end of each month thereafter over the
next 31 months so long as Executive continues to provide services to the
Company.  Notwithstanding the foregoing, all unvested shares shall become
immediately vested and exercisable in the event there has occurred (i) a Change
of Control involving the Company and (ii) the successor to the Company or the
Company’s business terminates Executive within 12 months of such Change of
Control or within such 12-month time period reduces Executives compensation and
benefits from what they were immediately prior to the Change of Control and/or
such successor company fails to assume the obligations of the Company under and
become a party to this Agreement.
 
As used in this Agreement, a “Change in Control” shall mean any of the following
events:
 
(i)           the Company is a party to a merger or consolidation, or series of
related transactions, with a person other than an affiliate; or
 
(ii)          all or substantially all of the assets of the Company are, in any
transaction or series of transactions, sold or otherwise disposed of (or
consummation of any transaction, or series of related transactions, having
similar effect), other than to an affiliate; or
 
(iii)         at least 51% of the Company’s outstanding shares are tendered to
an unaffiliated third party
 
provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Company engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more affiliates.
 
4.           Business Expenses.  During the Term, the Company will reimburse
Executive for all reasonable business expenses incurred by him in connection
with his employment and the performance of his duties as provided hereunder,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status.
 
5.           Benefits.  During the Term, Executive will be eligible to
participate fully in all health and benefit plans available to senior officers
of the Company generally, as the same may be amended from time to time by the
Board.  Executive shall be entitled to four weeks of annual vacation in
accordance with the Company’s standard vacation policy for executives.
 
6.           Termination of Employment.
 
(a)          Notwithstanding any provision of this Agreement to the contrary,
the employment of Executive hereunder is at-will and will terminate on the first
to occur of the following dates:
 
(i)           the date of Executive’s death;
 
(ii)          the date on which Executive has experienced a Disability (as
defined below), and the Company gives Executive notice of termination on account
of Disability;
 
(iii)         the date on which Executive has engaged in conduct that
constitutes Cause (as defined below), and the Company gives notice of
termination for Cause;

 
2

--------------------------------------------------------------------------------

 

(iv)         the date on which Executive voluntarily terminates his relationship
with the Company; or
 
(v)          the date on which the Company gives Executive notice of termination
for any reason other than the reasons set forth in Sections 6(a)(i) through (iv)
above.
 
(b)         For purposes of this Agreement, “Disability” will mean an illness,
injury or other incapacitating condition as a result of which Executive is
unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 30 consecutive days during the
Term.  Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company from time to time.  Any determination as to the
existence of a Disability will be made by a physician mutually selected by the
Company and Executive.
 
(c)         For purposes of this Agreement, “Cause” will mean the occurrence of
any of the following events, as reasonably determined by the Board:
 
(i)           Executive’s willful and continued refusal to substantially perform
his duties hereunder, which the Company has given the Executive notice of in
writing and which the Executive has not cured within 30 days of the receipt of
such notice;
 
(ii)          Executive’s conviction of a felony, or his guilty plea to or entry
of a nolo contendere plea to a felony charge; or
 
(iii)         Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time;
provided, however, that with respect to Sections 6(c)(i) or (iii) above, such
termination for Cause will only be effective if the conduct constituting Cause
is not cured by Executive within 5 days of receipt by Executive of written
notice specifying in reasonable detail the nature of the alleged breach.
 
(d)         Following termination of Executive’s employment with the Company for
any reason, Executive shall fully cooperate with the Company in all matters
relating to the winding up of Employee’s pending work including, but not limited
to, any litigation in which the Company is involved, and the orderly transfer of
any such pending work to such other employees as may be designated by the
Company.
 
7.           Compensation in Event of Termination.  Upon termination of this
Agreement and Executive’s employment, the Company will have no further
obligation to Executive except to pay the amounts set forth in this Section 7.
 
(a)         In the event Executive’s employment is terminated pursuant to
Section 6(a)(i), (ii), (iii) or (iv), Executive will be entitled to payment of
any earned but unpaid Salary through the date of termination.  Any earned but
unpaid bonuses, fees or payments due to Executive hereunder shall be paid to
Executive as set forth herein.
 
(b)         In the event Executive’s employment is terminated pursuant to
Section 6(a)(v), and provided that Executive (i) if a member of the Board,
formally resigns in writing from the Board and as an officer and director of any
subsidiary of the Company, and (ii) executes a valid release of any and all
claims that Executive may have relating to his employment against the Company
and its agents, including, but not limited to, its officers, directors and
employees, in a form provided by the Company and that contains a 12-month
non-solicitation clause and a non-competition clause with a restrictive period
equal to the Severance Period (as defined below), Executive will be entitled to
a lump sum payment equal to Executive’s Salary for a period (“Severance Period”)
of one month for each full 12-month period following the date on which Executive
first began providing services to the Company, subject to all applicable
withholdings and taxes.  Any earned but unpaid bonuses, fees or payments due to
Executive hereunder shall be paid to Executive as set forth herein.

 
3

--------------------------------------------------------------------------------

 

8.           Confidentiality.  Executive covenants and agrees that he will not
at any time during or after the end of the Term, without written consent of the
Company or as may be required by law or valid legal process, directly or
indirectly, use for his own account, or disclose to any person, firm or
corporation, other than authorized officers, directors, attorneys, accountants
and employees of the Company or its subsidiaries, Confidential Information (as
hereinafter defined) of the Company.  As used herein, “Confidential Information”
of the Company means information about the Company of any kind, nature or
description, including but not limited to, any proprietary information, trade
secrets, data, formulae, supplier, client and customer lists or requirements,
price lists or pricing structures, marketing and sales information, business
plans or dealings and financial information and plans as well as papers, resumes
and records (including computer records) that are disclosed to or otherwise
known to Executive as a direct or indirect consequence of Executive’s employment
with the Company or service as a member of the Board, which information is not
generally known to the public or in the businesses in which the Company is
engaged.  Confidential Information also includes any information furnished to
the Company by a third party with restrictions on its use or further disclosure.
 
9.           Inventions Assignment.  Executive hereby sells, transfers and
assigns to the Company or to any person, or entity designated by the Company,
all of the entire right, title and interest of the Executive in and to all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material, made or conceived by the Executive, solely or
jointly, or in whole or in part, during or before the term hereof, which (i)
relate to methods, apparatus, designs, products, processes or devices sold,
leased, used or under construction or development by the Company, or (ii)
otherwise relate to or pertain to the business, functions or operations of the
Company.  Executive shall communicate promptly and disclose to the Company, in
such form as the Company requests, all information, details and data pertaining
to the aforementioned inventions, ideas, disclosures and improvements; and,
whether during the term hereof or thereafter, the Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be required of the Executive to permit the Company
or any person or entity designated by the Company to file and prosecute the
patent applications and, as to copyrightable material, to obtain copyright
thereon. Any invention by the Executive within one year following the
termination of this Agreement shall be deemed to fall within the provisions of
this paragraph unless proved by the Executive to have been first conceived and
made following such termination.
 
10.         Dispute Resolution.  Except for an action exclusively seeking
injunctive relief, any disagreement, claim or controversy arising under or in
connection with this Agreement, including Executive’s employment or termination
of employment with the Company will be resolved exclusively by arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Rules”), provided that, the arbitrator will allow for discovery sufficient to
adequately arbitrate any claims, including access to essential documents and
witnesses; provided further, that the Rules will be modified by the arbitrator
to the extent necessary to be consistent with applicable law.  The arbitration
will take place in Las Vegas, Nevada.  The award of the arbitrator with respect
to such disagreement, claim or controversy will be in writing with sufficient
explanation to allow for such meaningful judicial review as permitted by law,
and that such decision will be enforceable in any court of competent
jurisdiction and will be binding on the parties hereto.  The remedies available
in arbitration will be identical to those allowed at law.  The arbitrator will
be entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, consistent with applicable
law.  The Company and Executive each will pay its or his own attorneys’ fees and
costs in any such arbitration, provided that, the Company will pay for any
costs, including the arbitrator’s fee, that Executive would not have otherwise
incurred if the dispute were adjudicated in a court of law, rather than through
arbitration.

 
4

--------------------------------------------------------------------------------

 

11.         Binding Agreement.
 
(a)          This Agreement is a personal contract and the rights and interests
of Executive hereunder may not be sold, transferred, assigned, pledged,
encumbered or hypothecated by him, provided that all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by Executive’s
personal or legal representatives, executors, heirs, administrators, successors,
distributors, devisees and legatees.
 
(b)          In addition to any obligations imposed by law, any successor to
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the assets of the Company, is bound by
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
 
12.         Disclosure Obligations.  During the Term, Executive agrees to make
prompt and full disclosure to the Company of any change of facts or
circumstances that may affect Executive’s obligations undertaken and
acknowledged herein, and Executive agrees that the Company has the right to
notify any third party of the existence and content of Executive’s obligations
hereunder
 
13.         Return of Company Property.  Executive agrees that following the
termination of his employment or service as a member of the Board for any
reason, he will promptly return all property of the Company, its subsidiaries,
affiliates and any divisions thereof he may have managed that is then in or
thereafter comes into his possession, including, but not limited to, documents,
contracts, agreements, plans, photographs, books, notes, electronically stored
data and all copies of the foregoing, as well as any materials or equipment
supplied by the Company to Executive.
 
14.         Entire Agreement.  This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or written, previously
entered into by them with respect thereto.  Executive represents that, in
executing this Agreement, he does not rely, and has not relied, on any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement otherwise.
 
15.         Amendment or Modification, Waiver.  No provision of this Agreement
may be amended or waived unless such amendment or waiver is agreed to in
writing, signed by Executive and by a duly authorized officer of the
Company.  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.
 
16.         Notices.  Any notice to be given hereunder will be in writing and
will be deemed given when delivered personally, sent by courier or fax or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

 
5

--------------------------------------------------------------------------------

 

To Executive at:


Lawrence W. Tomsic
___________________
___________________
Phone: (___) ___-_____


To the Company at:


LiveDeal, Inc.
2490 E. Sunset Rd., #100
Las Vegas, NV 89120
Phone: (702) 939-0230
Fax: (702) 939-0246
Attention: CEO


With a copy (which shall not constitute notice hereunder) to:


Daniel M. Mahoney, Esq.
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St.
Phoenix, Arizona 85004
Phone: (602) 382-6206
Fax: (602) 382-6070


Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered.  Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed.  Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section.


17.         Severability.  In the event that any one or more of the provisions
of this Agreement will be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement will not
in any way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement will be held to be excessively broad as
to duration, activity or subject, such provisions will be constructed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.
 
18.         Survivorship.  The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
for the intended preservation of such rights and obligations.
 
19.         Each Party the Drafter.  This Agreement and the provisions contained
in it will not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.
 
20.         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada, without regard to its conflicts
of laws principles.

 
6

--------------------------------------------------------------------------------

 

21.         Headings.  All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
22.         Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


LIVEDEAL, INC., a Nevada corporation
 
EXECUTIVE
     
/s/ Kevin A. Hall
 
/s/ Lawrence W. Tomsic
By: Kevin A. Hall
 
Lawrence W. Tomsic
Its: President and Chief Executive Officer
         
Dated: May 20, 2011
  
Dated: May 20, 2011

 
 
7

--------------------------------------------------------------------------------

 